Scott, Judge,
delivered the opinion of the court.
The plaintiffs in error, both in the court below and in this court, maintain that the extent of the lot confirmed to Madame Lachaisse is a question of law, arising from the documents in *242evidence, and in the brief submitted to the court, that is the sole question presented for our determination.
Without expressing an opinion as to the absolute extent of the confirmation, under all circumstances, we are led to the conclusion that all the land that could be conceded by public authority, between Main street and the river, was granted to Madame Lachaisse, her northern and southern limits being defined in her concession.
It does not appear that there has been any survey of the grant to M. Lachaisse, and we are thrown on the concession itself and the documents in the cause, in order to ascertain its extent.
On the north, the Lachaisse grant was bounded by Glamor-gan, and on the south by Lecompte. Both of these concessions call for the river as their eastern boundary. Madame Lachaisse’s grant was bounded by the concessions themselves, and not by the confirmations, which might afterwards be made of them.
As the claim of Lachaisse is confirmed by Recorder Bates as a lot, it is contended that it must be of the usual dimensions of a lot, 120 by 150 feet. Whatever weight this argument might have, under some state of circumstances, it cannot prevail against the array of facts which attend this case. The report of the Spanish surveyor, deputed to survey the concession, shows, clearly, that it extended to the river. Its northern and southern boundaries are the concessions of Glamorgan and Lecompte. Glamorgan’s concession is confirmed to the river. Lecompte’s is confirmed to the usual extent towards the river. If Lecompte’s confirmation was only 150 feet deep, yet, as Glamorgan’s ran to the river and was the northern boundary of Madame Lachaisse, and as the Half Moon, which is on the margin of the river, is stated in surveyor Soulard’s return, which is a part of the evidence of the claim as filed, to be on the lot of widow Lachaisse, it is evident, on the face of the claim, still that it ran to the river. As the claim comprehended the whole vacant space between Glamorgan and Lecompte, and both of *243these concessions call for the river as the eastern boundary, the extent of the confirmation does not depend on what was the usual depth of lots. Experienced surveyors, skilled in making surveys in this locality, and under similar concessions, express the opinion that the claim should be surveyed as extending to the river. This, though no evidence for jurors in locating a grant, (8 Mar. La. N. S. 695,) yet judges may regard it in the formation of their opinions. Under the Spanish government, lots within the town were conceded with the river as a front. It was a matter of doubt whether the lot was within or without the limits of the old town. Instances were produced in which lots exceeding in extent the ordinary size, were conceded by the Spanish authorities.
The judgment is affirmed.
Judge Ryland concurs. The cause was submitted before Judge Leonard came upon the bench.